Citation Nr: 1105681	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  07-19 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 until 
September 1971, to include service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for the above-referenced 
claim.  

In a January 2011 written brief presentation, the 
Veteran's accredited representative noted that the Veteran 
reported having tinnitus due to his military service 
during the May 2006 VA audiology examination.  Thus, the 
issue of service connection for tinnitus has been raised 
by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and the claim is referred 
to the AOJ for appropriate action.  


FINDING OF FACT

The evidence is at least in relative equipoise on the question of 
whether the Veteran's current hearing loss is related to noise 
exposure during his period of active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss 
have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCCA) or other law should be undertaken.  However, given the 
results favorable to the Veteran, further development under the 
VCAA or other law would not result in a more favorable result or 
be of assistance to this inquiry.  

In the decision below, the Board grants the claim of service 
connection for bilateral hearing loss.  The RO will be 
responsible for addressing any notice defect with respect to the 
rating and effective date elements when effectuating the award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for certain organic diseases of the nervous 
system, such as hearing loss, may also be established based on a 
legal "presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.


Under 38 C.F.R. § 3.385, impaired hearing will be considered a 
disability for purposes of the laws administered by VA when the 
threshold level in any of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz is 40 decibels or greater; or the thresholds for 
at least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  The criteria of 38 C.F.R. § 3.385 operates only to 
establish when a hearing loss can be service connected.  Hensley 
v. Brown, 5 Vet. App. 155, 159 (1993).  The failure to meet these 
criteria at the time of the veteran's separation from active 
service is not necessarily a bar to service connection for 
hearing loss disability.  However, once hearing impairment is 
established under the criteria of 38 C.F.R. § 3.385, a claimant 
may nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the current 
disability is causally related to service.  See 38 C.F.R. § 
3.303(d); see also Hensley, 5 Vet. App. at 160; Heuer v. Brown, 7 
Vet. App. 379, 384 (1995).

In cases where a Veteran asserts service connection for injuries 
or disease incurred or aggravated in combat, 38 U.S.C.A. § 
1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), 
are applicable.  This statute and regulation ease the evidentiary 
burden of a combat Veteran by permitting the use, under certain 
circumstances, of lay evidence.  If the Veteran was engaged in 
combat with the enemy, VA shall accept as sufficient proof of 
service connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with the 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 11154(b); 38 C.F.R. § 3.304(d).  To establish service 
connection, however, there must be medical evidence of a nexus 
between the current disability and the combat injury.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 
9 Vet. App. 521, 523-24 (1996). 
 
The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same  probative 
value.

The Merits of the Claims

The Veteran essentially contends that he currently has bilateral 
hearing loss as a result of his military service.  He states that 
he experienced noise exposure while serving with an infantry 
division while on active duty.  It is his contention that his 
current hearing loss is attributable to this military noise 
exposure.   

The Veteran's service personnel records have been associated with 
the claims file and show that the Veteran served as a light 
weapons infantryman in the U.S. Army.  His DD 214 shows that he 
was awarded the Combat Infantry Badge, which is indicative of his 
participation in combat.  

The Veteran's service medical records were obtained and are 
negative for a report or diagnosis of a hearing disability during 
service.  A May 1969 enlistment report of medical examination 
shows that the clinical examination of the Veteran's ears was 
generally normal.  The Veteran underwent an audiological 
examination at that time, which revealed that pure tone 
thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
10
10
10
10
LEFT
10
10
10
10

Similarly, the September 1971 separation report of medical 
examination shows that the clinical examination of his hearing 
was generally normal.  He underwent an audiological evaluation at 
that time, which revealed that pure tone thresholds, in decibels, 
were as follows:







HERTZ


500
1000
2000
4000
RIGHT
20
10
10
15
LEFT
15
15
10
15


Associated with the claims file are the Veteran's private medical 
treatment records.  In a March 1997 treatment record, the Veteran 
reported having decreased hearing in his left ear; reportedly, he 
was told that he had some high frequency hearing loss after 
serving in the Army.  He was diagnosed with unilateral hearing 
loss following a clinical examination.  In April 1997, the 
Veteran underwent a private audiologic evaluation, which revealed 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
0
10
25
LEFT
5
0
5
20
40

The diagnosis was mild bilateral, high frequency sensorineural 
hearing loss.  No opinion was provided as to the etiology of the 
Veteran's hearing disorder.

In a January 2006 statement, the Veteran asserted his belief that 
service connection is warranted for his hearing loss.  He stated 
that prior to his military service, he was employed with an 
automobile company and was given a hearing test in association 
with this employment.  The Veteran reported that after his 
separation from the military, he was given another hearing test 
upon his return to work.  He stated that he failed this second 
test.  According to the Veteran, these hearing tests were 
compared, and he was informed that he had "lost all response" 
to high pitched sounds.

The Veteran underwent a VA audiologic examination in May 2006, at 
which time the claims file was reviewed.  The Veteran stated that 
he has known about his bilateral hearing loss since 1976 when he 
underwent a physical examination for a job at a automobile plant.  
He reported a history of noise exposure from infantry gunfire and 
general combat noise, without the benefit of ear protection.  He 
also reported that he was blown through the air by an in-service 
mine explosion, but that he did not sustain any known injuries.  
Additionally, the Veteran reported a history of occupational 
noise exposure to car assembly work, for which he wore ear 
protection.  The examiner noted the Veteran's combat service as 
an infantryman, as well as the audiometric results included on 
the May 1969 and September 1971 in-service reports of medical 
examinations.  On the audiometric examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
50
55
LEFT
15
20
20
55
65

The diagnosis was bilateral, sensorineural hearing loss.  The 
examiner opined that the Veteran's hearing loss was not caused by 
or a result of acoustic trauma during his military service.  She 
again noted the Veteran's report of in-service acoustic trauma.  
However, the examiner essentially concluded that his service 
treatment records, which used quantifiable pure tone testing, did 
not show hearing loss upon entrance or separation.  The examiner 
stated that she could not explain the etiology of the Veteran's 
hearing loss.  She noted that he worked in a noisy environment, 
the automobile assembly plant, at the age of nineteen with 
hearing protection. 
The examiner reiterated the Veteran's report that when he went 
back to this employment in 1976 his hearing loss was detected; 
the Veteran attributed his hearing loss to his military service.  
The examiner noted that there were no records to review 
associated with this report.  She also noted that the Veteran 
continued this employment for approximately eighteen months, 
until 1978.  However, there were no records to review from period 
after his eighteen months of employment.  

In the June 2006 rating decision, the RO noted the Veteran's 
combat service, as indicated by his receipt of the Combat 
Infantry Badge.  Therefore, the RO conceded the Veteran's 
exposure to acoustic trauma during his military service.

The Board's review of the medical and lay evidence of record 
indicates that the Veteran's current bilateral hearing loss is 
related to service and, thus, service connection is warranted for 
the claim.  Initially, the Board notes that the Veteran was 
diagnosed with left ear hearing loss as defined by VA regulations 
in April 1997; and bilateral hearing loss in May 2006.  Thus, it 
is clear that he has a current hearing loss disorder.  As noted 
above, the Veteran is a decorated combat Veteran who received a 
Combat Infantryman's Badge for his service in Vietnam.  
Accordingly, the Veteran's lay testimony is accepted as 
conclusive evidence of the occurrence of his in-service hearing 
injury.  38 C.F.R. § 1154(b).  As noted above, the RO conceded 
that the Veteran was exposed to acoustic trauma during his 
military service in the June 2006 rating decision.  

After careful review of the evidence of record, the Board finds 
that the preponderance of the evidence is, at the very least, in 
equipoise as to whether the Veteran's current hearing loss is the 
result of noise exposure during his period of active service.  
Again, the Board highlights that the Veteran is presumed to have 
incurred a hearing injury during his military service due to 
acoustic trauma.  In view of the Veteran's in-service noise 
exposure, the Board finds his lay assertions regarding continuity 
and chronicity of his hearing loss since service to be probative, 
credible, and persuasive, as well as being indicative that he has 
bilateral hearing loss as a result of acoustic trauma in service.  

Although the May 2006 examiner was unable to relate the Veteran's 
hearing loss to his in-service acoustic trauma, the Board finds 
that at the very least, there exists an approximate balance of 
evidence for and against the Veteran's claim.  In this regard, 
the Board that the May 2006 VA examiner relied heavily on the 
fact that the Veteran was discharged from service with clinically 
normal hearing in rendering her opinion against the claim.  
However, her opinion runs counter to VA law and regulations which 
permit service connection for hearing loss even in those cases 
where hearing loss is not noted in service.  See Hensley v. 
Brown, 5 Vet. App. at 160 (observing that "[W]hen audiometric 
test results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a 'disability' at 
that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.").  Moreover, the examiner commented that she was 
unable to determine the etiology of the Veteran's hearing loss, 
as there were no audiometric records related to the Veteran's 
post-military occupational noise exposure.  In this regard, the 
examiner did not provide an adequate opinion as to the etiology 
of the Veteran's hearing loss.  Thus, the May 2006 examiner's 
opinion is not found to be more probative evidence as to whether 
the Veteran's hearing loss is related to service.  When the 
evidence for and against the claim is in relative equipoise, by 
law, the Board must resolve all reasonable doubt in favor of the 
appellant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
Accordingly, with resolution of doubt in the Veteran's favor, the 
Board concludes that a grant of service connection for hearing 
loss is warranted.

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional medical 
opinion.  However, under the benefit of the doubt rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon the 
issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).  As such, the 
Board will exercise its discretion to find that the evidence is 
in relative equipoise and conclude that entitlement to service 
connection for hearing loss is warranted.  Id. 


ORDER

Service connection for bilateral hearing loss is granted, subject 
to the laws and regulations governing monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


